Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is responsive to communication filed on 06/30/2022. Claims 1 - 30 have been examined.
Response to Arguments
	Regarding 35 U.S.C. 103(a) applicant’s arguments, see page 9 - page 12 (all), filed on 06/30/2022, with respect to claims 1 - 30 have been fully considered and are not persuasive.   
Regarding claim 1 the applicant argued that the cited references fail to disclose or suggest the limitation of incorporating, a U-turn indicator into a header of an Internet protocol (IP) packet. 
In response to applicant's argument, the examiner respectfully disagrees with the argument above. The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  Under broadest reasonable interpretation "prepending" meets the "incorporating" limitation claim element. Kompella (par0059) discloses "an IP packet 221 (having a payload 222 and an IP header 223) which has a u-turn label 224 pre-pended thereto which in turn has a LDP label 225 prepended thereto. Although primarily depicted and described herein with respect to a specific arrangement of the u-turn label 224 with respect to the IP packet 221 and LDP label 225, it will be appreciated that any other suitable arrangement(s) of the u-turn label 224 with respect to the IP packet 221 and the LDP label 225 may be used". 
Regarding claim 1 the applicant then argued that the modification of Kompella based on Sugimoto would change the principal of operation of Kompella and would render Kompella unsuitable for its intended purpose.
In response to applicant's argument, the examiner respectfully disagrees with the argument above. Local breakout traffic from a mobile node in a visited network is not routed via the user's home network and this reduce the load on the home network.(Sugimoto, par0003). 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.


Ascertaining the differences between the prior art and the claims at issue.

Resolving the level of ordinary skill in the pertinent art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kompella et al. (US20120236860A1) hereinafter Kompella in view of Atlas et al. (US20110007629A1) hereinafter Atlas, and further in view of Sugimoto et al. (US20110286384A1) hereinafter Sugimoto. 
As per claim 1.  A method comprising: (Kompella, par0012 teaches FIG. 3 depicts one embodiment of a method for configuring a node of the exemplary communication system of FIG. 1 to support rapid rerouting of LDP packets using u-turn labels).
at a first node in a network (Kompella, par0077 teaches at step 420, the first node modifies the packet for forwarding to the determined next-hop node (i.e., back to the second node). The first node determines a next-hop LDP label for the packet, and replaces the current next-hop LDP label with the determined next-hop LDP label. The first node also determines a u-turn label (e.g., a u-turn label provided from the second node to the first node during exchange of u-turn labels) and inserts the u-turn label into the packet).
a U-turn indicator in a header of an Internet protocol (IP) packet, a header having the U-turn indicator. (Kompella, par0059 teaches FIG. 2 depicts an embodiment illustrating an original packet having a LDP label and an original packet having a LOP label and a u-turn label. The original packet having a LOP label 210 includes an IP packet 211 (having a payload 212 and an IP header 213) which has a LDP label 215 prepended thereto. The original packet having a LOP label and a u-turn label 220 includes an IP packet 221 (having a payload 222 and an IP header 223) which has a u-turn label 224 pre-pended thereto which in turn has a LDP label 225 prepended thereto).
          Kompella does not explicitly discloses for transmission along a first path towards a second node; and transmitting, from the first node along the first path. 
         Atlas however discloses for transmission along a first path towards a second node; and transmitting, from the first node along the first path (Atlas, par0013 teaches a method of forwarding data packets comprises, at a network node [first node], storing links to primary neighbor nodes and forwarding [transmitting] data packets to primary paths [first path] through the primary neighbor nodes [second node]).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of for transmission along a first path towards a second node; and transmitting, from the first node along the first path, as taught by Atlas in the method of Kompella, so to minimize network traffic loss after a topology change many routing algorithms inform all the other routers in a routing group of link status, and the routers compute routes based on the new information and install those new routes, see Atlas par0010.
          Kompella and Atlas do not explicitly disclose incorporating, an indicator into a header of an Internet protocol (IP) packet. 
         Sugimoto however discloses incorporating, an indicator into a header of an Internet protocol (IP) packet (Sugimoto, par0020, 0111 the node may further include means to insert a tag into the IP packet header [incorporating, an indicator into a header of an Internet protocol (IP) packet]. The tag indicates the routing path of the IP packet…. the LBO Gateway may insert a tag, which indicates which routing path the packet should take to the destination).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of incorporating, an indicator into a header of an Internet protocol (IP) packet, as taught by Sugimoto in the method of Kompella and Atlas, so when a user is using a network outside their home network local breakout can reduce the load on the home network if media is not routed via the home network, see Sugimoto par0003.

As per claim 2. Kompella, Atlas and Sugimoto disclose the method of claim 1.
          Kompella further discloses wherein the U-turn indicator comprises, of the destination node for the IP packet. (Kompella, par0098 teaches if the received LDP packet does include a u-turn label, method 600 proceeds to step 610, at which point the LDP packet is forwarded using an alternate routing path determined by the node for packets intended for the destination node of the received LDP packet. From step 610, method 600 proceeds to step 612)
          Kompella does not explicitly discloses a destination address. 
         Atlas however discloses a destination address (Atlas, par0069 teaches the node 10 decides whether to send this packet to the node 11, 14, 15, or 16. 10's decision may be made by choosing a path on the basis of the IP address of the packet's destination).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a destination address, as taught by Atlas in the method of Kompella, so to minimize network traffic loss after a topology change many routing algorithms inform all the other routers in a routing group of link status, and the routers compute routes based on the new information and install those new routes, see Atlas par0010.

As per claim 3. Kompella, Atlas and Sugimoto disclose the method of claim 2.
          Kompella further discloses wherein the U-turn indicator comprises, and an address of the first node.
          Kompella further discloses wherein the U-turn indicator comprises (Kompella, par0098 teaches if the received LDP packet does include a u-turn label, method 600 proceeds to step 610, at which point the LDP packet is forwarded using an alternate routing path determined by the node for packets intended for the destination node of the received LDP packet. From step 610, method 600 proceeds to step 612).
an address of the first node. (Kompella, par0068 teaches the second node has a routing table that includes, for a given destination node, a normal routing path which identifies the first node as the next-hop node toward the destination node).
          Kompella does not explicitly discloses at least one flag. 
         Atlas however discloses at least one flag (Atlas, par0471 teaches the far-end node sets the flag associated with Ni in the neighbors-visited bitmap associated with the ith potential U-turn path. If the far-end node is also a neighbor, then the far-end sets the flag associated with itself in the ith potential U-turn path's neighbors-visited bitmap).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of at least one flag, as taught by Atlas in the method of Kompella, so to minimize network traffic loss after a topology change many routing algorithms inform all the other routers in a routing group of link status, and the routers compute routes based on the new information and install those new routes, see Atlas par0010.

As per claim 4. Kompella, Atlas and Sugimoto disclose the method of claim 3.
          Kompella further discloses wherein the at least one flag comprises at least one of a first flag encoding an indication that the IP packet is being fast rerouted along an alternate path from the first node to the destination node, a second flag encoding an indication that the IP packet previously performed a U- turn, and (Kompella, par0043 teaches when node A fails, node S will send the packets to node B using a two-label stack including the normal LDP label [first flag] for the FEC for node D and the u-turn label [second flag] of node B). As a result, node B would then override normal packet forwarding (because the packet includes the u-turn label of node B in addition to the normal LDP label for the FEC for node D) and, thus, would forward the packet to node D rather than returning the packet to node S).
a third flag encoding information indicating that the address of the first node is included in the U-turn indicator. (Kompella, par0077-0078 teaches The first node determines a next-hop LDP label for the packet, and replaces the current next-hop LDP label with the determined next-hop LDP label. The first node also determines a u-turn label (e.g., a u-turn label provided from the second node to the first node during exchange of u-turn labels [third flag]) and inserts the u-turn label into the packet.At step 422, the first node forwards the modified packet toward the second node. At step 424, the second node receives the packet from the first node. The packet is an LDP packet, which is the same IP packet that was previously sent from the first node to the second node and from the second node back to the first node, and which includes the next-hop LDP label prepended to the LDP packet by the first node and the u-turn label prepended to the LDP packet by the first node.).

As per claim 5. Kompella, Atlas and Sugimoto disclose the method of claim 1.
          Kompella further discloses further comprising: determining that the second node is configured to forward the IP packet back to the first node based on an entry in a routing table at the first node. (Kompella, par0068 teaches with respect to method 400, the second node is connected to the first node and a third node. The second node has a routing table that includes, for a given destination node, a normal routing path which identifies the first node as the next-hop node toward the destination node).

As per claim 6. Kompella, Atlas and Sugimoto disclose the method of claim 5.
          Kompella further discloses add the U-turn indicator into the header of the packet in response to detecting the failure; and rerouting, at the first node, the IP packet along the first path towards the second node in response to detecting the failure. (Kompella, par0088-0090 teaches if a failure condition prevents forwarding of the received packet by the target node, method 500 proceeds to step 510. At step 510, a u-turn label is added to the packet to form a modified packet. As described herein, the u-turn label is configured for indicating to the node that the target node is deliberate returning the packet such that it may be forwarded using an alternate routing path. At step 512, the modified packet is transmitted from the target node back to the node from which the packet was received).
          Kompella does not explicitly discloses further comprising: detecting a failure along a second path towards a third node. 
         Atlas however discloses further comprising: detecting a failure along a second path towards a third node (Atlas, par0100, 0201 teaches At some point later, the link between router S and router P could fail. If that link fails, S and P will be the first to detect it. On detecting the failure, S will stop sending traffic destined to D towards P and the failed link and instead send the traffic to S's pre-computed alternate next-hop, which is the interface to N1. As with the primary next-hop, the alternate next-hop is computed for each destination…. When a failure is detected, traffic which was destined to go out that failed interface must be redirected to the appropriate alternate next-hops. The alternate next-hop is calculated to be reliable in the event of the failure scenario being protected against).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of further comprising: detecting a failure along a second path towards a third node, as taught by Atlas in the method of Kompella, so to minimize network traffic loss after a topology change many routing algorithms inform all the other routers in a routing group of link status, and the routers compute routes based on the new information and install those new routes, see Atlas par0010.
          Kompella and Atlas do not explicitly disclose incorporating, an indicator into a header of an Internet protocol (IP) packet. 
         Sugimoto however discloses incorporating, an indicator into a header of an Internet protocol (IP) packet (Sugimoto, par0020, 0111 the node may further include means to insert a tag into the IP packet header [incorporating, an indicator into a header of an Internet protocol (IP) packet]. The tag indicates the routing path of the IP packet…. the LBO Gateway may insert a tag, which indicates which routing path the packet should take to the destination).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of incorporating, an indicator into a header of an Internet protocol (IP) packet, as taught by Sugimoto in the method of Kompella and Atlas, so when a user is using a network outside their home network local breakout can reduce the load on the home network if media is not routed via the home network, see Sugimoto par0003.

As per claim 7. Kompella, Atlas and Sugimoto disclose the method of claim 1.
          Kompella further discloses further comprising: receiving, at the first node, the IP packet from the second node; and (Kompella, par0074 teaches at step 412, the second node forwards the modified packet toward the first node. At step 414, the first node receives the packet from the second node. The packet is an LDP packet, which is the same IP packet that was previously sent from the first node to the second node, and which includes the next-hop LDP label prepended to the LDP packet by the second node).
the U-turn indicator into the header of the packet in response to (Kompella, par0059 teaches FIG. 2 depicts an embodiment illustrating an original packet having a LDP label and an original packet having a LOP label and a u-turn label. The original packet having a LOP label 210 includes an IP packet 211 (having a payload 212 and an IP header 213) which has a LDP label 215 prepended thereto. The original packet having a LOP label and a u-turn label 220 includes an IP packet 221 (having a payload 222 and an IP header 223) which has a u-turn label 224 pre-pended thereto which in turn has a LDP label 225 prepended thereto).
determining that the IP packet is to be forwarded along the first path towards the second node. (Kompella, par0077 teaches At step 420, the first node modifies the packet for forwarding to the determined next-hop node (i.e., back to the second node). The first node determines a next-hop LDP label for the packet, and replaces the current next-hop LDP label with the determined next-hop LDP label. The first node also determines a u-turn label (e.g., a u-turn label provided from the second node to the first node during exchange of u-turn labels) and inserts the u-turn label into the packet).
          Kompella and Atlas do not explicitly disclose incorporating, an indicator into a header of an Internet protocol (IP) packet. 
         Sugimoto however discloses incorporating, an indicator into a header of an Internet protocol (IP) packet (Sugimoto, par0020, 0111 the node may further include means to insert a tag into the IP packet header [incorporating, an indicator into a header of an Internet protocol (IP) packet]. The tag indicates the routing path of the IP packet…. the LBO Gateway may insert a tag, which indicates which routing path the packet should take to the destination).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of incorporating, an indicator into a header of an Internet protocol (IP) packet, as taught by Sugimoto in the method of Kompella and Atlas, so when a user is using a network outside their home network local breakout can reduce the load on the home network if media is not routed via the home network, see Sugimoto par0003.

As per claim 8. Kompella, Atlas and Sugimoto disclose the method of claim 7.
          Kompella further discloses further comprising: determining, at the first node,  (Kompella, par0074 teaches at step 412, the second node forwards the modified packet toward the first node. At step 414, the first node receives the packet from the second node. The packet is an LDP packet, which is the same IP packet that was previously sent from the first node to the second node, and which includes the next-hop LDP label prepended to the LDP packet by the second node).
the U-turn indicator into the header of the packet in response to (Kompella, par0059 teaches FIG. 2 depicts an embodiment illustrating an original packet having a LDP label and an original packet having a LOP label and a u-turn label. The original packet having a LOP label 210 includes an IP packet 211 (having a payload 212 and an IP header 213) which has a LDP label 215 prepended thereto. The original packet having a LOP label and a u-turn label 220 includes an IP packet 221 (having a payload 222 and an IP header 223) which has a u-turn label 224 pre-pended thereto which in turn has a LDP label 225 prepended thereto).
that the IP packet is to be forwarded along the first path towards the second node in response to (Kompella, par0077 teaches At step 420, the first node modifies the packet for forwarding to the determined next-hop node (i.e., back to the second node). The first node determines a next-hop LDP label for the packet, and replaces the current next-hop LDP label with the determined next-hop LDP label. The first node also determines a u-turn label (e.g., a u-turn label provided from the second node to the first node during exchange of u-turn labels) and inserts the u-turn label into the packet).
          Kompella does not explicitly discloses detecting a failure of a link along a second path. 
         Atlas however discloses detecting a failure of a link along a second path (Atlas, par0100, 0201 teaches At some point later, the link between router S and router P could fail. If that link fails, S and P will be the first to detect it. On detecting the failure, S will stop sending traffic destined to D towards P and the failed link and instead send the traffic to S's pre-computed alternate next-hop, which is the interface to N1. As with the primary next-hop, the alternate next-hop is computed for each destination…. When a failure is detected, traffic which was destined to go out that failed interface must be redirected to the appropriate alternate next-hops. The alternate next-hop is calculated to be reliable in the event of the failure scenario being protected against).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of detecting a failure of a link along a second path, as taught by Atlas in the method of Kompella, so to minimize network traffic loss after a topology change many routing algorithms inform all the other routers in a routing group of link status, and the routers compute routes based on the new information and install those new routes, see Atlas par0010.
          Kompella and Atlas do not explicitly disclose incorporating, an indicator into a header of an Internet protocol (IP) packet. 
         Sugimoto however discloses incorporating, an indicator into a header of an Internet protocol (IP) packet (Sugimoto, par0020, 0111 the node may further include means to insert a tag into the IP packet header [incorporating, an indicator into a header of an Internet protocol (IP) packet]. The tag indicates the routing path of the IP packet…. the LBO Gateway may insert a tag, which indicates which routing path the packet should take to the destination).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of incorporating, an indicator into a header of an Internet protocol (IP) packet, as taught by Sugimoto in the method of Kompella and Atlas, so when a user is using a network outside their home network local breakout can reduce the load on the home network if media is not routed via the home network, see Sugimoto par0003.

As per claim 9. Kompella, Atlas and Sugimoto disclose the method of claim 1.
          Kompella further discloses further comprising: receiving, at the first node, the IP packet from the second node prior to convergence of a shortest path algorithm at the first node  (Kompella, par0025 teaches In this case, although there are two paths from B to D, B will consider the path B-S-A-D to be a better path than path B-D, due to the difference in weights. As a result, in this modified example, until B learns that link S-A has failed and the routing protocol converges, B will continue to identify the path B-S-A-D as the best path and, thus, will continue to forward the packets in a manner that results in creation of a loop condition, which, again, will render that portion of the network unusable).
determining, based on a routing table at the first node, that the IP packet is to be forwarded along the first path towards the second node; and (Kompella, par0068 teaches with respect to method 400, the second node is connected to the first node and a third node. The second node has a routing table that includes, for a given destination node, a normal routing path which identifies the first node as the next-hop node toward the destination node).
the U-turn indicator into the header of the packet in response to (Kompella, par0059 teaches FIG. 2 depicts an embodiment illustrating an original packet having a LDP label and an original packet having a LOP label and a u-turn label. The original packet having a LOP label 210 includes an IP packet 211 (having a payload 212 and an IP header 213) which has a LDP label 215 prepended thereto. The original packet having a LOP label and a u-turn label 220 includes an IP packet 221 (having a payload 222 and an IP header 223) which has a u-turn label 224 pre-pended thereto which in turn has a LDP label 225 prepended thereto).
determining that the IP packet is to be forwarded along the first path towards a second node. (Kompella, par0077 teaches At step 420, the first node modifies the packet for forwarding to the determined next-hop node (i.e., back to the second node). The first node determines a next-hop LDP label for the packet, and replaces the current next-hop LDP label with the determined next-hop LDP label. The first node also determines a u-turn label (e.g., a u-turn label provided from the second node to the first node during exchange of u-turn labels) and inserts the u-turn label into the packet).
          Kompella and Atlas do not explicitly disclose incorporating, an indicator into a header of an Internet protocol (IP) packet. 
         Sugimoto however discloses incorporating, an indicator into a header of an Internet protocol (IP) packet (Sugimoto, par0020, 0111 the node may further include means to insert a tag into the IP packet header [incorporating, an indicator into a header of an Internet protocol (IP) packet]. The tag indicates the routing path of the IP packet…. the LBO Gateway may insert a tag, which indicates which routing path the packet should take to the destination).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of incorporating, an indicator into a header of an Internet protocol (IP) packet, as taught by Sugimoto in the method of Kompella and Atlas, so when a user is using a network outside their home network local breakout can reduce the load on the home network if media is not routed via the home network, see Sugimoto par0003.

As per claim 10.  An apparatus, comprising: at least one processor; at least one memory storing computer program code;  wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to at least: (Kompella, fig.1, par0008, 0030-0031, 0069 teaches an apparatus includes a processor configured to… the first, second, and third nodes associated with method 400 may correspond to any peer nodes 110 of FIG. 1. As further depicted in FIG. 1, each of the nodes 110 is configured to support various functions of the u-turn fast rerouting capability depicted and described herein. For example, each of the nodes 110 includes a processor 111 and a memory 112, where the memory 112 includes a routing table 113 and u-turn programs 114.The routing table 113 of a node 110 is configured to support routing of different types of packets using different types of rules).
incorporate, at a first node in a network, a U- turn indicator into a header of an Internet protocol (IP) packet, the IP packet including the header having the U-turn indicator. (Kompella, par0008, 0059 teaches insert [incorporate] a u-turn label into the packet at the first node to form thereby a modified packet where the u-turn label is adapted for informing the second node that the packet is being returned to the second node by the first node due to a condition preventing propagation of the packet toward the destination node…FIG. 2 depicts an embodiment illustrating an original packet having a LDP label and an original packet having a LOP label and a u-turn label. The original packet having a LOP label 210 includes an IP packet 211 (having a payload 212 and an IP header 213) which has a LDP label 215 prepended thereto. The original packet having a LOP label and a u-turn label 220 includes an IP packet 221 (having a payload 222 and an IP header 223) which has a u-turn label 224 pre-pended thereto which in turn has a LDP label 225 prepended thereto).
          Kompella does not explicitly discloses for transmission along a first path towards a second node, transmit, from the first node along the first path. 
         Atlas however discloses for transmission along a first path towards a second node, along the first path, transmit, from the first node along the first path (Atlas, par0013 teaches a method of forwarding data packets comprises, at a network node [first node], storing links to primary neighbor nodes and forwarding [transmitting] data packets to primary paths [first path] through the primary neighbor nodes [second node]).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of for transmission along a first path towards a second node, a transceiver configured to transmit, along the first path, transmit, from the first node along the first path, as taught by Atlas in the apparatus of Kompella, so to minimize network traffic loss after a topology change many routing algorithms inform all the other routers in a routing group of link status, and the routers compute routes based on the new information and install those new routes, see Atlas par0010.

As per claim 11. Kompella, Atlas and Sugimoto disclose the apparatus of claim 10.
          Kompella further discloses wherein the U-turn indicator comprises, of the destination node for the IP packet. (Kompella, par0098 teaches if the received LDP packet does include a u-turn label, method 600 proceeds to step 610, at which point the LDP packet is forwarded using an alternate routing path determined by the node for packets intended for the destination node of the received LDP packet. From step 610, method 600 proceeds to step 612)
          Kompella does not explicitly discloses a destination address. 
         Atlas however discloses a destination address (Atlas, par0069 teaches the node 10 decides whether to send this packet to the node 11, 14, 15, or 16. 10's decision may be made by choosing a path on the basis of the IP address of the packet's destination).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a destination address, as taught by Atlas in the apparatus of Kompella, so to minimize network traffic loss after a topology change many routing algorithms inform all the other routers in a routing group of link status, and the routers compute routes based on the new information and install those new routes, see Atlas par0010.

As per claim 12. Kompella, Atlas and Sugimoto disclose the apparatus of claim 11.
          Kompella further discloses wherein the U-turn indicator comprises, and (Kompella, par0098 teaches if the received LDP packet does include a u-turn label, method 600 proceeds to step 610, at which point the LDP packet is forwarded using an alternate routing path determined by the node for packets intended for the destination node of the received LDP packet. From step 610, method 600 proceeds to step 612).
an address of the first node. (Kompella, par0068 teaches the second node has a routing table that includes, for a given destination node, a normal routing path which identifies the first node as the next-hop node toward the destination node).
          Kompella does not explicitly discloses at least one flag. 
         Atlas however discloses at least one flag (Atlas, par0471 teaches the far-end node sets the flag associated with Ni in the neighbors-visited bitmap associated with the ith potential U-turn path. If the far-end node is also a neighbor, then the far-end sets the flag associated with itself in the ith potential U-turn path's neighbors-visited bitmap).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of at least one flag, as taught by Atlas in the apparatus of Kompella, so to minimize network traffic loss after a topology change many routing algorithms inform all the other routers in a routing group of link status, and the routers compute routes based on the new information and install those new routes, see Atlas par0010.

As per claim 13. Kompella, Atlas and Sugimoto disclose the apparatus of claim 12.
          Kompella further discloses wherein the at least one flag comprises at least one of a first flag encoding an indication that the IP packet is being fast rerouted along an alternate path from the first node to the destination node, a second flag encoding an indication that the IP packet previously performed a U-turn, and (Kompella, par0043 teaches when node A fails, node S will send the packets to node B using a two-label stack including the normal LDP label [first flag] for the FEC for node D and the u-turn label [second flag] of node B). As a result, node B would then override normal packet forwarding (because the packet includes the u-turn label of node B in addition to the normal LDP label for the FEC for node D) and, thus, would forward the packet to node D rather than returning the packet to node S).
a third flag encoding information indicating that the address of the first node is included in the U-turn indicator. (Kompella, par0077-0078 teaches The first node determines a next-hop LDP label for the packet, and replaces the current next-hop LDP label with the determined next-hop LDP label. The first node also determines a u-turn label (e.g., a u-turn label provided from the second node to the first node during exchange of u-turn labels [third flag]) and inserts the u-turn label into the packet.At step 422, the first node forwards the modified packet toward the second node. At step 424, the second node receives the packet from the first node. The packet is an LDP packet, which is the same IP packet that was previously sent from the first node to the second node and from the second node back to the first node, and which includes the next-hop LDP label prepended to the LDP packet by the first node and the u-turn label prepended to the LDP packet by the first node.).

As per claim 14. Kompella, Atlas and Sugimoto disclose the appratus of claim 10.
          Kompella further discloses wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to at least: (Kompella, fig.1, par0008, 0030-0031, 0069 teaches an apparatus includes a processor configured to… the first, second, and third nodes associated with method 400 may correspond to any peer nodes 110 of FIG. 1. As further depicted in FIG. 1, each of the nodes 110 is configured to support various functions of the u-turn fast rerouting capability depicted and described herein. For example, each of the nodes 110 includes a processor 111 and a memory 112, where the memory 112 includes a routing table 113 and u-turn programs 114.The routing table 113 of a node 110 is configured to support routing of different types of packets using different types of rules).
determine that the second node is configured to forward the IP packet back to the first node based on an entry in a routing table at the first node (Kompella, par0068 teaches with respect to method 400, the second node is connected to the first node and a third node. The second node has a routing table that includes, for a given destination node, a normal routing path which identifies the first node as the next-hop node toward the destination node).

As per claim 15. Kompella, Atlas and Sugimoto disclose the apparatus of claim 14.
          Kompella further discloses wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to at least: (Kompella, fig.1, par0008, 0030-0031, 0069 teaches an apparatus includes a processor configured to… the first, second, and third nodes associated with method 400 may correspond to any peer nodes 110 of FIG. 1. As further depicted in FIG. 1, each of the nodes 110 is configured to support various functions of the u-turn fast rerouting capability depicted and described herein. For example, each of the nodes 110 includes a processor 111 and a memory 112, where the memory 112 includes a routing table 113 and u-turn programs 114.The routing table 113 of a node 110 is configured to support routing of different types of packets using different types of rules).
incorporate the U-turn indicator into the header of the IP packet in response to detecting the failure; and reroute, at the first node, the IP packet along the first path towards the second node in response to detecting the failure. (Kompella, par0088-0090 teaches If a failure condition prevents forwarding of the received packet by the target node, method 500 proceeds to step 510. At step 510, a u-turn label is added to the packet to form a modified packet. As described herein, the u-turn label is configured for indicating to the node that the target node is deliberate returning the packet such that it may be forwarded using an alternate routing path. At step 512, the modified packet is transmitted from the target node back to the node from which the packet was received).
          Kompella does not explicitly discloses detect a failure along a second path towards a third node. 
         Atlas however discloses detect a failure along a second path towards a third node (Atlas, par0100, 0201 teaches At some point later, the link between router S and router P could fail. If that link fails, S and P will be the first to detect it. On detecting the failure, S will stop sending traffic destined to D towards P and the failed link and instead send the traffic to S's pre-computed alternate next-hop, which is the interface to N1. As with the primary next-hop, the alternate next-hop is computed for each destination…. When a failure is detected, traffic which was destined to go out that failed interface must be redirected to the appropriate alternate next-hops. The alternate next-hop is calculated to be reliable in the event of the failure scenario being protected against).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of detect a failure along a second path towards a third node, as taught by Atlas in the apparatus of Kompella, so to minimize network traffic loss after a topology change many routing algorithms inform all the other routers in a routing group of link status, and the routers compute routes based on the new information and install those new routes, see Atlas par0010.

As per claim 16. Kompella, Atlas and Sugimoto disclose the apparatus of claim 10.
          Kompella further discloses wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to at least: (Kompella, fig.1, par0008, 0030-0031, 0069 teaches an apparatus includes a processor configured to… the first, second, and third nodes associated with method 400 may correspond to any peer nodes 110 of FIG. 1. As further depicted in FIG. 1, each of the nodes 110 is configured to support various functions of the u-turn fast rerouting capability depicted and described herein. For example, each of the nodes 110 includes a processor 111 and a memory 112, where the memory 112 includes a routing table 113 and u-turn programs 114.The routing table 113 of a node 110 is configured to support routing of different types of packets using different types of rules).
receive, at the first node, the IP packet from the second node;  (Kompella, par0074 teaches at step 412, the second node forwards the modified packet toward the first node. At step 414, the first node receives the packet from the second node. The packet is an LDP packet, which is the same IP packet that was previously sent from the first node to the second node, and which includes the next-hop LDP label prepended to the LDP packet by the second node).
and incorporate the U-turn indicator into the header of the IP packet in response to (Kompella, par0059 teaches FIG. 2 depicts an embodiment illustrating an original packet having a LDP label and an original packet having a LOP label and a u-turn label. The original packet having a LOP label 210 includes an IP packet 211 (having a payload 212 and an IP header 213) which has a LDP label 215 prepended thereto. The original packet having a LOP label and a u-turn label 220 includes an IP packet 221 (having a payload 222 and an IP header 223) which has a u-turn label 224 pre-pended thereto which in turn has a LDP label 225 prepended thereto).
determining that the IP packet is to be forwarded along the first path towards the second node (Kompella, par0077 teaches At step 420, the first node modifies the packet for forwarding to the determined next-hop node (i.e., back to the second node). The first node determines a next-hop LDP label for the packet, and replaces the current next-hop LDP label with the determined next-hop LDP label. The first node also determines a u-turn label (e.g., a u-turn label provided from the second node to the first node during exchange of u-turn labels) and inserts the u-turn label into the packet).

As per claim 17. Kompella, Atlas and Sugimoto disclose the apparatus of claim 16.
          Kompella further discloses wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to at least: (Kompella, fig.1, par0008, 0030-0031, 0069 teaches an apparatus includes a processor configured to… the first, second, and third nodes associated with method 400 may correspond to any peer nodes 110 of FIG. 1. As further depicted in FIG. 1, each of the nodes 110 is configured to support various functions of the u-turn fast rerouting capability depicted and described herein. For example, each of the nodes 110 includes a processor 111 and a memory 112, where the memory 112 includes a routing table 113 and u-turn programs 114.The routing table 113 of a node 110 is configured to support routing of different types of packets using different types of rules).
incorporate the U-turn indicator into the header of the IP packet in response to (Kompella, par0059 teaches FIG. 2 depicts an embodiment illustrating an original packet having a LDP label and an original packet having a LOP label and a u-turn label. The original packet having a LOP label 210 includes an IP packet 211 (having a payload 212 and an IP header 213) which has a LDP label 215 prepended thereto. The original packet having a LOP label and a u-turn label 220 includes an IP packet 221 (having a payload 222 and an IP header 223) which has a u-turn label 224 pre-pended thereto which in turn has a LDP label 225 prepended thereto).
determine that the IP packet is to be forwarded along the first path towards the second node in response to (Kompella, par0077 teaches At step 420, the first node modifies the packet for forwarding to the determined next-hop node (i.e., back to the second node). The first node determines a next-hop LDP label for the packet, and replaces the current next-hop LDP label with the determined next-hop LDP label. The first node also determines a u-turn label (e.g., a u-turn label provided from the second node to the first node during exchange of u-turn labels) and inserts the u-turn label into the packet).
          Kompella does not explicitly discloses detecting a failure of a link along a second path. 
         Atlas however discloses detecting a failure of a link along a second path (Atlas, par0100, 0201 teaches At some point later, the link between router S and router P could fail. If that link fails, S and P will be the first to detect it. On detecting the failure, S will stop sending traffic destined to D towards P and the failed link and instead send the traffic to S's pre-computed alternate next-hop, which is the interface to N1. As with the primary next-hop, the alternate next-hop is computed for each destination…. When a failure is detected, traffic which was destined to go out that failed interface must be redirected to the appropriate alternate next-hops. The alternate next-hop is calculated to be reliable in the event of the failure scenario being protected against).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of  detecting a failure of a link along a second path, as taught by Atlas in the apparatus of Kompella, so to minimize network traffic loss after a topology change many routing algorithms inform all the other routers in a routing group of link status, and the routers compute routes based on the new information and install those new routes, see Atlas par0010.

As per claim 18. Kompella, Atlas and Sugimoto disclose the apparatus of claim 10.
          Kompella further discloses wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to at least: (Kompella, fig.1, par0008, 0030-0031, 0069 teaches an apparatus includes a processor configured to… the first, second, and third nodes associated with method 400 may correspond to any peer nodes 110 of FIG. 1. As further depicted in FIG. 1, each of the nodes 110 is configured to support various functions of the u-turn fast rerouting capability depicted and described herein. For example, each of the nodes 110 includes a processor 111 and a memory 112, where the memory 112 includes a routing table 113 and u-turn programs 114.The routing table 113 of a node 110 is configured to support routing of different types of packets using different types of rules).
receive, at the first node, the IP packet from the second node prior to convergence of a shortest path algorithm at the first node; (Kompella, par0025 teaches In this case, although there are two paths from B to D, B will consider the path B-S-A-D to be a better path than path B-D, due to the difference in weights. As a result, in this modified example, until B learns that link S-A has failed and the routing protocol converges, B will continue to identify the path B-S-A-D as the best path and, thus, will continue to forward the packets in a manner that results in creation of a loop condition, which, again, will render that portion of the network unusable).
determine, based on a routing table at the first node, that the IP packet is to be forwarded along the first path towards the second node; and  (Kompella, par0068 teaches with respect to method 400, the second node is connected to the first node and a third node. The second node has a routing table that includes, for a given destination node, a normal routing path which identifies the first node as the next-hop node toward the destination node).
incorporate the U-turn indicator into the header of the IP packet in response to (Kompella, par0059 teaches FIG. 2 depicts an embodiment illustrating an original packet having a LDP label and an original packet having a LOP label and a u-turn label. The original packet having a LOP label 210 includes an IP packet 211 (having a payload 212 and an IP header 213) which has a LDP label 215 prepended thereto. The original packet having a LOP label and a u-turn label 220 includes an IP packet 221 (having a payload 222 and an IP header 223) which has a u-turn label 224 pre-pended thereto which in turn has a LDP label 225 prepended thereto).
determining that the IP packet is to be forwarded along the first path towards a second node (Kompella, par0077 teaches At step 420, the first node modifies the packet for forwarding to the determined next-hop node (i.e., back to the second node). The first node determines a next-hop LDP label for the packet, and replaces the current next-hop LDP label with the determined next-hop LDP label. The first node also determines a u-turn label (e.g., a u-turn label provided from the second node to the first node during exchange of u-turn labels) and inserts the u-turn label into the packet).

As per claim 19.  An apparatus, comprising: at least one processor; at least one memory storing computer program code; wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to at least: (Kompella, fig.1, par0008, 0030-0031, 0069 teaches an apparatus includes a processor configured to… the first, second, and third nodes associated with method 400 may correspond to any peer nodes 110 of FIG. 1. As further depicted in FIG. 1, each of the nodes 110 is configured to support various functions of the u-turn fast rerouting capability depicted and described herein. For example, each of the nodes 110 includes a processor 111 and a memory 112, where the memory 112 includes a routing table 113 and u-turn programs 114.The routing table 113 of a node 110 is configured to support routing of different types of packets using different types of rules).
to a destination node, (Kompella, par0053 teaches and forward the packet from the node 110 along an alternate routing path toward the destination node (optionally, this also may include determining a local u-turn label of the node 110 and replacing the u-turn label with the local u-turn label of the node 110).).
an Internet protocol (IP) packet (Kompella, par0059 teaches FIG. 2…. an IP packet 221 (having a payload 222 and an IP header 223).
packet comprising a U-turn indicator (Kompella, par0059 teaches FIG. 2 depicts an embodiment illustrating an original packet having a LDP label and an original packet having a LOP label and a u-turn label. The original packet having a LOP label 210 includes an IP packet 211 (having a payload 212 and an IP header 213) which has a LDP label 215 prepended thereto. The original packet having a LOP label and a u-turn label 220 includes an IP packet 221 (having a payload 222 and an IP header 223) which has a u-turn label 224 pre-pended thereto which in turn has a LDP label 225 prepended thereto).
the U-turn indicator in a header of the packet and (Kompella, par0079 teaches At step 426, the second node determines forwarding of the packet. The second node determines a next-hop node to which to forward the packet, based on the destination node and a determination by the second node as to whether or not the packet includes a u-turn label (i.e., a normal routing path to the destination node is selected when the packet does not include a u-turn label and an alternate routing path to the destination node is selected when the packet does include a u-turn label). In this case, since the packet does include a u-turn label, the second node identifies an alternate routing path to be used for routing the packet toward the intended destination node. As described above, the alternate routing path identifies the third node as the next-hop node).
receive, at a first node (Kompella, par0006 teaches an apparatus includes a processor configured to receive a packet at a first node).
detect, at a first node (Kompella, par0006 teaches select, at the first node based on inclusion [detect] of the u-turn label within the packet, a second routing path for routing the packet toward the destination node).
selectively forward the IP packet along a second path from the first node to the destination node that does not include the second node or drop the IP packet. (Kompella, par0022 teaches assume that traffic is flowing on the first (normal) path S-A-D until the S-A link fails, at which point the routing protocol of the network runs a shortest path algorithm while ignoring the S-A link and, thus, identifies the second (alternate) path S-B-D. This recovery time is typically on the order of a few seconds, during which time the packets destined for D are dropped at S due to lack of an alternate path to D).
          Kompella does not explicitly discloses in response to detecting the U-turn indicator, along a first path from a second node. 
         Atlas however discloses in response to detecting the U-turn indicator (Atlas, par0012 teaches the preferred system allows data packets to be returned in a U-turn to a node which is capable of itself choosing an appropriate alternate when it receives the U-turn data packet).
along a first path from a second node (Atlas, par0013 teaches a method of forwarding data packets comprises, at a network node, storing links to primary neighbor nodes and forwarding data packets to primary paths [first path] through the primary neighbor nodes).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of in response to detecting the U-turn indicator, along a first path from a second node, as taught by Atlas in the apparatus of Kompella, so to minimize network traffic loss after a topology change many routing algorithms inform all the other routers in a routing group of link status, and the routers compute routes based on the new information and install those new routes, see Atlas par0010.
          Kompella and Atlas do not explicitly disclose incorporating, an indicator into a header of an Internet protocol (IP) packet. 
         Sugimoto however discloses incorporating, an indicator into a header of an Internet protocol (IP) packet (Sugimoto, par0020, 0111 the node may further include means to insert a tag into the IP packet header [incorporating, an indicator into a header of an Internet protocol (IP) packet]. The tag indicates the routing path of the IP packet…. the LBO Gateway may insert a tag, which indicates which routing path the packet should take to the destination).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of incorporating, an indicator into a header of an Internet protocol (IP) packet, as taught by Sugimoto in the apparatus of Kompella and Atlas, so when a user is using a network outside their home network local breakout can reduce the load on the home network if media is not routed via the home network, see Sugimoto par0003.

As per claim 20. Kompella, Atlas and Sugimoto disclose the apparatus of claim 19.
          Kompella further discloses wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to at least: (Kompella, fig.1, par0008, 0030-0031, 0069 teaches an apparatus includes a processor configured to… the first, second, and third nodes associated with method 400 may correspond to any peer nodes 110 of FIG. 1. As further depicted in FIG. 1, each of the nodes 110 is configured to support various functions of the u-turn fast rerouting capability depicted and described herein. For example, each of the nodes 110 includes a processor 111 and a memory 112, where the memory 112 includes a routing table 113 and u-turn programs 114.The routing table 113 of a node 110 is configured to support routing of different types of packets using different types of rules).
drop the IP packet in response to being unable to identify the second path that does not include the second node. (Kompella, par0098 teaches in this example, since there is no path from B to D, the best thing for S to do is to drop the packets intended for D).
attempt to identify the second path to the destination node that does not include the second node, and forward the IP packet along the second path in response to successfully identifying the second path that does not include the second node. (Kompella, par0037 teaches since node B is not aware of the unavailability of the link S-A and given the link weights of the links 120, the routing table of node B is configured such that the path B-S-A-D is the normal routing path to node D and the path B-D is the alternate routing path to node D. As a result, since the packet does not include a u-turn label, node B forwards the packet received from node S back toward node S. When node S receives the packet from node B, node S is aware that the packet cannot be forwarded to node D via node A and, therefore, transmits the packet back to node B. The node S, however, in order to avoid a packet routing loop between itself and node B, inserts a u-turn label into the packet before transmitting the packet back to node B. The u-turn label is adapted to inform node B that the packet is being returned to node B by node S deliberately (i.e., since the normal routing path selected by node B from its routing table based on normal routing has a condition associated therewith) and that node B is to select an alternate routing path for use in routing the packet to node D. As described above, when node B first received the packet, node B selected the normal routing path B-S-A-D as being the best path to node D (due to absence of a u-turn label in the packet); however, upon receiving the packet including the u-turn label, node B then knows not to select normal routing path B-S-A-D but, rather, to select the alternate routing path B-D).

As per claim 21. Kompella, Atlas and Sugimoto disclose the apparatus of claim 20.
          Kompella further discloses wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to at least: (Kompella, fig.1, par0008, 0030-0031, 0069 teaches an apparatus includes a processor configured to… the first, second, and third nodes associated with method 400 may correspond to any peer nodes 110 of FIG. 1. As further depicted in FIG. 1, each of the nodes 110 is configured to support various functions of the u-turn fast rerouting capability depicted and described herein. For example, each of the nodes 110 includes a processor 111 and a memory 112, where the memory 112 includes a routing table 113 and u-turn programs 114.The routing table 113 of a node 110 is configured to support routing of different types of packets using different types of rules).
drop the IP packet in response to being unable to identify the second path that does not include the second node. (Kompella, par0098 teaches in this example, since there is no path from B to D, the best thing for S to do is to drop the packets intended for D).

As per claim 22. Kompella, Atlas and Sugimoto disclose the apparatus of claim 19.
          Kompella further discloses wherein the U-turn indicator comprises, of a destination node for the IP packet. (Kompella, par0098 teaches if the received LDP packet does include a u-turn label, method 600 proceeds to step 610, at which point the LDP packet is forwarded using an alternate routing path determined by the node for packets intended for the destination node of the received LDP packet. From step 610, method 600 proceeds to step 612)
          Kompella does not explicitly discloses a destination address. 
         Atlas however discloses a destination address (Atlas, par0069 teaches the node 10 decides whether to send this packet to the node 11, 14, 15, or 16. 10's decision may be made by choosing a path on the basis of the IP address of the packet's destination).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a destination address, as taught by Atlas in the apparatus of Kompella, so to minimize network traffic loss after a topology change many routing algorithms inform all the other routers in a routing group of link status, and the routers compute routes based on the new information and install those new routes, see Atlas par0010.

As per claim 23. Kompella, Atlas and Sugimoto disclose the apparatus of claim 22.
          Kompella further discloses wherein the U-turn indicator comprises, and an address of the first node.
          Kompella further discloses wherein the U-turn indicator comprises (Kompella, par0098 teaches if the received LDP packet does include a u-turn label, method 600 proceeds to step 610, at which point the LDP packet is forwarded using an alternate routing path determined by the node for packets intended for the destination node of the received LDP packet. From step 610, method 600 proceeds to step 612).
an address of the first node. (Kompella, par0068 teaches the second node has a routing table that includes, for a given destination node, a normal routing path which identifies the first node as the next-hop node toward the destination node).
          Kompella does not explicitly discloses at least one flag. 
         Atlas however discloses at least one flag (Atlas, par0471 teaches the far-end node sets the flag associated with Ni in the neighbors-visited bitmap associated with the ith potential U-turn path. If the far-end node is also a neighbor, then the far-end sets the flag associated with itself in the ith potential U-turn path's neighbors-visited bitmap).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of at least one flag, as taught by Atlas in the apparatus of Kompella, so to minimize network traffic loss after a topology change many routing algorithms inform all the other routers in a routing group of link status, and the routers compute routes based on the new information and install those new routes, see Atlas par0010.

As per claim 24. Kompella, Atlas and Sugimoto disclose the apparatus of claim 23.
          Kompella further discloses wherein the at least one flag comprises at least one of a first flag encoding an indication that the IP packet is being fast rerouted along an alternate path from the first node to the destination node, a second flag encoding an indication that the IP packet previously performed a U- turn, and (Kompella, par0043 teaches when node A fails, node S will send the packets to node B using a two-label stack including the normal LDP label [first flag] for the FEC for node D and the u-turn label [second flag] of node B). As a result, node B would then override normal packet forwarding (because the packet includes the u-turn label of node B in addition to the normal LDP label for the FEC for node D) and, thus, would forward the packet to node D rather than returning the packet to node S).
a third flag encoding information indicating that the address of the first node is included in the U-turn indicator. (Kompella, par0077-0078 teaches The first node determines a next-hop LDP label for the packet, and replaces the current next-hop LDP label with the determined next-hop LDP label. The first node also determines a u-turn label (e.g., a u-turn label provided from the second node to the first node during exchange of u-turn labels [third flag]) and inserts the u-turn label into the packet.At step 422, the first node forwards the modified packet toward the second node. At step 424, the second node receives the packet from the first node. The packet is an LDP packet, which is the same IP packet that was previously sent from the first node to the second node and from the second node back to the first node, and which includes the next-hop LDP label prepended to the LDP packet by the first node and the u-turn label prepended to the LDP packet by the first node.).

As per claim 25.  A method comprising: (Kompella, par0012 teaches FIG. 3 depicts one embodiment of a method for configuring a node of the exemplary communication system of FIG. 1 to support rapid rerouting of LDP packets using u-turn labels).
receive the IP packet back from the second node; and (Kompella, par0024 teaches B will continue to forward the packets received from S back to S).
receiving, at a first node along a first path from a second node to; detecting, at the first node, (Kompella, par0074 teaches at step 412, the second node forwards the modified packet toward the first node. At step 414, the first node receives the packet from the second node. The packet is an LDP packet, which is the same IP packet that was previously sent from the first node to the second node, and which includes the next-hop LDP label prepended to the LDP packet by the second node).
a destination node, (Kompella, par0098 teaches if the received LDP packet does include a u-turn label, method 600 proceeds to step 610, at which point the LDP packet is forwarded using an alternate routing path determined by the node for packets intended for the destination node of the received LDP packet. From step 610, method 600 proceeds to step 612)
an Internet protocol (IP) packet comprising a U-turn indicator; the U-turn indicator in a header of the IP packet (Kompella, par0059 teaches FIG. 2 depicts an embodiment illustrating an original packet having a LDP label and an original packet having a LOP label and a u-turn label. The original packet having a LOP label 210 includes an IP packet 211 (having a payload 212 and an IP header 213) which has a LDP label 215 prepended thereto. The original packet having a LOP label and a u-turn label 220 includes an IP packet 221 (having a payload 222 and an IP header 223) which has a u-turn label 224 pre-pended thereto which in turn has a LDP label 225 prepended thereto).
          Kompella does not explicitly discloses in response to detecting the U-turn indicator, and selectively forwarding, from the first node, the IP packet along a second path to the destination node that does not include the second node or dropping the IP packet. 
         Atlas however discloses in response to detecting the U-turn indicator (Atlas, par0012 teaches the preferred system allows data packets to be returned in a U-turn to a node which is capable of itself choosing an appropriate alternate when it receives the U-turn data packet).
selectively forwarding, from the first node, the IP packet along a second path to the destination node that does not include the second node or dropping the IP packet (Atlas, par0100 teaches at some point later, the link between router S and router P could fail. If that link fails, S and P will be the first to detect it. On detecting the failure, S will stop sending traffic destined to D towards P and the failed link and instead send the traffic to S's pre-computed alternate next-hop, which is the interface to N1. As with the primary next-hop, the alternate next-hop is computed for each destination).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of in response to detecting the U-turn indicator, and selectively forwarding, from the first node, the IP packet along a second path to the destination node that does not include the second node or dropping the IP packet, as taught by Atlas in the method of Kompella, so to minimize network traffic loss after a topology change many routing algorithms inform all the other routers in a routing group of link status, and the routers compute routes based on the new information and install those new routes, see Atlas par0010.

As per claim 26. Kompella, Atlas and Sugimoto disclose the method of claim 25.
          Kompella further discloses further comprising: attempting to identify the second path to the destination node that does not include the second node; and forwarding the IP packet along the second path in response to successfully identifying the second path that does not include the second node. (Kompella, par0037 teaches since node B is not aware of the unavailability of the link S-A and given the link weights of the links 120, the routing table of node B is configured such that the path B-S-A-D is the normal routing path to node D and the path B-D is the alternate routing path to node D. As a result, since the packet does not include a u-turn label, node B forwards the packet received from node S back toward node S. When node S receives the packet from node B, node S is aware that the packet cannot be forwarded to node D via node A and, therefore, transmits the packet back to node B. The node S, however, in order to avoid a packet routing loop between itself and node B, inserts a u-turn label into the packet before transmitting the packet back to node B. The u-turn label is adapted to inform node B that the packet is being returned to node B by node S deliberately (i.e., since the normal routing path selected by node B from its routing table based on normal routing has a condition associated therewith) and that node B is to select an alternate routing path for use in routing the packet to node D. As described above, when node B first received the packet, node B selected the normal routing path B-S-A-D as being the best path to node D (due to absence of a u-turn label in the packet); however, upon receiving the packet including the u-turn label, node B then knows not to select normal routing path B-S-A-D but, rather, to select the alternate routing path B-D).

As per claim 27. Kompella, Atlas and Sugimoto disclose the apparatus of claim 26.
          Kompella further discloses further comprising: dropping the IP packet in response to being unable to identify the second path that does not include the second node. (Kompella, par0098 teaches in this example, since there is no path from B to D, the best thing for S to do is to drop the packets intended for D).

As per claim 28. Kompella, Atlas and Sugimoto disclose the method of claim 25.
          Kompella further discloses wherein the U-turn indicator comprises, of a destination node for the IP packet. (Kompella, par0098 teaches if the received LDP packet does include a u-turn label, method 600 proceeds to step 610, at which point the LDP packet is forwarded using an alternate routing path determined by the node for packets intended for the destination node of the received LDP packet. From step 610, method 600 proceeds to step 612)
          Kompella does not explicitly discloses a destination address. 
         Atlas however discloses a destination address (Atlas, par0069 teaches the node 10 decides whether to send this packet to the node 11, 14, 15, or 16. 10's decision may be made by choosing a path on the basis of the IP address of the packet's destination).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a destination address, as taught by Atlas in the method of Kompella, so to minimize network traffic loss after a topology change many routing algorithms inform all the other routers in a routing group of link status, and the routers compute routes based on the new information and install those new routes, see Atlas par0010.

As per claim 29. Kompella, Atlas and Sugimoto disclose the method of claim 25.
          Kompella further discloses wherein the U-turn indicator comprises, and an address of the first node.
          Kompella further discloses wherein the U-turn indicator comprises (Kompella, par0098 teaches if the received LDP packet does include a u-turn label, method 600 proceeds to step 610, at which point the LDP packet is forwarded using an alternate routing path determined by the node for packets intended for the destination node of the received LDP packet. From step 610, method 600 proceeds to step 612).
an address of the first node. (Kompella, par0068 teaches the second node has a routing table that includes, for a given destination node, a normal routing path which identifies the first node as the next-hop node toward the destination node).
          Kompella does not explicitly discloses at least one flag. 
         Atlas however discloses at least one flag (Atlas, par0471 teaches the far-end node sets the flag associated with Ni in the neighbors-visited bitmap associated with the ith potential U-turn path. If the far-end node is also a neighbor, then the far-end sets the flag associated with itself in the ith potential U-turn path's neighbors-visited bitmap).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of at least one flag, as taught by Atlas in the method of Kompella, so to minimize network traffic loss after a topology change many routing algorithms inform all the other routers in a routing group of link status, and the routers compute routes based on the new information and install those new routes, see Atlas par0010.

As per claim 30. Kompella, Atlas and Sugimoto disclose the method of claim 29.
          Kompella further discloses wherein the at least one flag comprises at least one of a first flag encoding an indication that the IP packet is being fast rerouted along an alternate path from the first node to the destination node, a second flag encoding an indication that the IP packet previously performed a U- turn, and (Kompella, par0043 teaches when node A fails, node S will send the packets to node B using a two-label stack including the normal LDP label [first flag] for the FEC for node D and the u-turn label [second flag] of node B). As a result, node B would then override normal packet forwarding (because the packet includes the u-turn label of node B in addition to the normal LDP label for the FEC for node D) and, thus, would forward the packet to node D rather than returning the packet to node S).
a third flag encoding information indicating that the address of the first node is included in the U-turn indicator. (Kompella, par0077-0078 teaches The first node determines a next-hop LDP label for the packet, and replaces the current next-hop LDP label with the determined next-hop LDP label. The first node also determines a u-turn label (e.g., a u-turn label provided from the second node to the first node during exchange of u-turn labels [third flag]) and inserts the u-turn label into the packet.At step 422, the first node forwards the modified packet toward the second node. At step 424, the second node receives the packet from the first node. The packet is an LDP packet, which is the same IP packet that was previously sent from the first node to the second node and from the second node back to the first node, and which includes the next-hop LDP label prepended to the LDP packet by the first node and the u-turn label prepended to the LDP packet by the first node.).

Conclusion
The prior art made of record and not relied upon is considered pertinent are -
Izaiku et al. (US20060013127A1) – Related art in the area of an MPLS network that
include a failure detection section, and a path switching section that, if a failure is detected,
replaces a label attached to data to be forwarded to the neighboring node on the priority path
with the detour transmission label instead of the priority transmission label.
Zhang et al. (US20080107018A1) – Related art in the area of enabling
broadcast/multicast traffic to be transmitted around a local failure in the routed network, the
alternate paths may be unicast paths from the node to the other nodes on the multicast/broadcast
tree and U-turn nodes may be used where there is no regular loop-free alternate network path
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONISHWAR MOHAN whose telephone number is (571)272-2907. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.M./Examiner, Art Unit 2442                                                                                                                                                                                                        
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442